DETAILED ACTION
This office action is in response to the communication received on 04/29/2021 concerning application no. 16/275,527 filed on 02/14/2019.
Claims 6-10 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material aggregation device (Claims 6 and 10), the ultrasonic microbubble contrast agent containing or inert gas and a surfactant shell (Claim 8), the nano-ultrasound contrast agent with a surfactant shell and fluorocarbon core (Claim 8), manipulation using physical effects including at least a standing sound wave, acoustic radiation, or eddy current (Claim 10), manipulation with a magnetic field (Claim 10), and manipulation with molecular biological target binding (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 

“material aggregation device capable of emitting…” in claims 6 and 10: A review of the original specification does not appear to set forth a corresponding structure for the claimed “material aggregation device”. It should be noted that paragraph 0012 discloses that a micro-nano manipulation module aggregates biological micro –nano material in the target region. However, the specification fails to set forth 

“infusion device capable of injecting…” in claims 6 and 8: A review of the original specification does not appear to set forth a corresponding structure for the claimed “infusion device”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 6, lines 4-5, recite “a material aggregation device capable of emitting an acoustic energy and a magnetic field for moving the biological material”. This claim element is not described in the specification in such a way as to reasonably convey possession of the claimed invention. The claim element, in its present form, is claiming a device that is capable of emitting acoustic energy as well as a magnetic field. However, the specification fails to disclose such a device that is able to perform the magnetic field for the manipulation as well as the emission of acoustic energy. While the specification disclose the use of a magnetic field for moving the biological material, it fails to disclose a device that is able to emit acoustic energy and magnetic fields both. This lack of written description would fail to reasonably convey to one with ordinary skill in the art that the inventor, or joint inventor, had possession of the claimed invention at the time of filing.
Given that the paragraph 0040 of the specification teaches that an ultrasound transducer is adjusted with magnetic resonance imaging or other guiding manners, the Office is considering the material aggregation device to merely be emitting acoustic energy with guidance from magnetic fields from a separate device.

Claim 10, lines 2-9, recite “the material aggregation device is programmed to perform the following…magnetic field”. This claim element is not described in the specification in such a way as to reasonably convey possession of the claimed invention. The claim element, in its present form, is claiming a device that is capable of emitting acoustic energy as well as a magnetic field. However, the specification fails to disclose such a device that is able to perform the magnetic field for the manipulation as well as the emission of acoustic energy. While the specification disclose the use of a magnetic field for moving the biological material, it fails to disclose a device that is able to emit acoustic energy and magnetic fields both. This lack of written description would fail to reasonably convey to one with ordinary skill in the art that the inventor, or joint inventor, had possession of the claimed invention at the time of filing.
Given that the paragraph 0040 of the specification teaches that an ultrasound transducer is adjusted with magnetic resonance imaging or other guiding manners, the Office is considering the material aggregation device to merely be emitting acoustic energy with guidance from magnetic fields from a separate device.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim 6, line 14, recite “a biological micro material or nano material”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the biological micro or nano material is the same as the biological material in line 3 or is a separate and distinct element. 
For purposes of examination, the Office is considering the biological micro material or nano material in line 14 to be the same as the biological material in line 3.

Claim 6, lines 16-17, recite “a biological micro material or nano material”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the biological micro or nano material is the same as the micro or nano material in line 14 or the biological material in line 3 or is a separate and distinct element. 
For purposes of examination, the Office is considering the biological micro material or nano material in lines 16-17 to be the same as the biological material in line 3.

	Claim 8, lines 5 and 8, recite “an ultrasonic microbubble contrast agent” and “a nano-ultrasound contrast agent”. These claim elements are indefinite. Lines 2-4 recites “the biological micro material or nano material is a liquid containing bubbles having a diameter, and the infusion device operates by performing the following steps:”. This claim element in the preamble would result in a lack of clarity to one with ordinary skill in the art as to whether the “ultrasonic microbubble contrast agent” and “nano-ultrasound contrast agent” are part of the “biological micro material or nano material” or are separate and distinct contrast agents that are provided in addition to the biological material. If the contrast agents are part of the biological material, it is further unclear how a biological micro material can have a nano-ultrasound contrast agent and how the biological nano material can have an ultrasonic microbubble contrast agent given that the materials of nano and micro scales are different from one another.


	Claim 9, lines 2-5, recites “wherein the second minimum…into the target region”. This claim element is indefinite. This claim element would be unclear to one with ordinary skill in the art as it is unclear if the neuromodulation is reduced as a result to the introduction of the biological material in the target region (as established in lines 4-5) or if the reduction in the threshold is due to the use of the second minimum acoustic intensity (as established in line 3).
	For purposes of examination, the Office is considering the claim element to be disclosing the introduction of the biological material to be lowering the threshold and resulting in the need for an smaller second minimum acoustic intensity.

Claim 10, lines 7-8, recite “a magnetically-modified biological micro material or nano material”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the biological micro or nano material is the same as the micro or nano material in claim 6, or is a separate and distinct   biological micro or nano material.
For purposes of examination, the Office is considering the magnetically-modified biological micro material or nano material to be the same as the biological micro material or nano material in claim 6.

Claim 10, lines 9-10, recite “a magnetically-modified biological micro material or nano material”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the biological micro or nano material is the same as the micro or nano material in claim 6, or is a separate and distinct   biological micro or nano material.


Claim limitation “material aggregation device” (See claims 6 and 10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “material aggregation device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering an ultrasound probe as a “material aggregation device”

Claim limitation “infusion device” (See claims 6 and 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It would be unclear to one with ordinary skill in the art what structural features or components are needed to satisfy this claimed “infusion device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For purposes of examination, the Office is considering any system with an injector as an “infusion device”

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (PGPUB No. US 2018/014087) in view of Tyler et al. (PGPUB No. US 2015/0151142).

Regarding claim 6, Konofagou teaches an ultrasonic neuromodulation system, which includes an ultrasound transducer (Single element FUS transducer in Fig. 2) for emitting an ultrasonic wave at an operating object (Paragraph 0058 teaches that the ultrasound assembly is secured in a manner that a region of the brain is targeted for neuromodulation. Paragraph 0059 teaches that this targeting can include regions like the hippocampus, basal ganglia, motor cortex, somatosensory cortex, putamen, amygdala, dorsal anterior cingulate cortex (dACC), subthalami nucleus (STN), and dorsal striatum (DS). Paragraph 0060 teaches that the targeting of the region can be done based on mapped brain tissue), and which is connected to an infusion device (Microbubble delivery system cited in paragraph 0012 is included in the system) capable of injecting a biological material into the operating object and connected to a material aggregation device capable of emitting an acoustic energy and a magnetic field for moving the biological material within the operating object (Paragraph 0060 teaches that the ultrasound can be focused onto a target region during treatment with the guidance or an MRI system and paragraph 0061 teaches the microbubbles are introduced during the treatment at the target), wherein the system is programmed to perform the following:
acquiring, using the ultrasound transducer, a target region of the operating object (Paragraph 0058 teaches that the ultrasound assembly is secured in a manner that a region of the brain is targeted for neuromodulation. Paragraph 0059 teaches that this targeting can include regions like the hippocampus, basal ganglia, motor cortex, somatosensory cortex, putamen, amygdala, dorsal anterior cingulate cortex (dACC), subthalami nucleus (STN), and dorsal striatum (DS). Paragraph 0060 teaches that the targeting of the region can be done based on mapped brain tissue); 
acquiring, using the ultrasound transducer, a first minimum acoustic intensity of the ultrasound transducer having a neuromodulation effect in a state where the target region has no biological micro material or nano material (Paragraph 0070 teaches that the target region can be modulated to a predetermined target value that corresponds to an acoustic pressure. Paragraph 0075 teaches that the location and intensity of the cavitation events can be mapped. This use of the computer systems would allow the acquisition of the acoustic values of the transducer during the neuromodulation procedure);
infusing, using the infusion device, a biological micro material or nano material into the operating object by injection (Paragraph 0007 teaches that the microbubbles are introduced with a solution via intravenous injection. Paragraph 0012 teaches that the system can include a microbubble delivery system that has a device for intravenous injection of a solution of the microbubbles);
aggregating, using the material aggregation device, the biological micro material or nano material in the target region by a manipulation method using the acoustic energy and the magnetic field (Paragraph 0060 teaches that the ultrasound can be focused onto a target region during treatment with the guidance or an MRI system and paragraph 0061 teaches the microbubbles are introduced during the treatment at the target); and 
	However, Konofagou is silent regarding an ultrasonic neuromodulation system programmed to perform:
acquiring, using the ultrasound transducer, a second minimum acoustic intensity of the ultrasound transducer having a neuromodulation effect in a state where the target region has a biological micro material or nano material; and
conducting ultrasonic neuromodulation on the target region by utilizing the ultrasound transducer to emit ultrasonic waves at the operating object and using an acoustic intensity between the first minimum acoustic intensity and the second minimum acoustic intensity.

acquiring, using the ultrasound transducer (Ultrasound source 12), a second minimum acoustic intensity of the ultrasound transducer having a neuromodulation effect in a state where the target region has a biological micro material or nano material (Paragraphs 0066-0068 teach that the ultrasound neuromodulation can be performed with an intensity with a minimum of 0.0001 mW/cm2. Paragraph 0032 teaches that the site of the tissue can be modulated with the assistance of a contrast agent. Paragraph 0085 teaches that the ultrasound can result in a neuromodulation effect in a region that overlaps with the contrast agent. Paragraph 032 teaches that the target sites includes primary sensory cortex, primary and secondary motor cortex, association cortex (including areas involved in emotion, executive control, language, and memory), other region of cerebral cortex, the limbic system (including the amygdala), hippocampus, parahippocampal formation, entorhinal cortex, subiculum, thalamus, hypothalamus, white matter tracts, brainstem nuclei, cerebellum, or other brain region); and
conducting ultrasonic neuromodulation on the target region by utilizing the ultrasound transducer (Ultrasound source 12), to emit ultrasonic waves at the operating object and using an acoustic intensity between the first minimum acoustic intensity and the second minimum acoustic intensity (Paragraph 0031 teaches that the ultrasound intensity used for neuromodulation can range between  0.0001 mW/cm2 and 1 W/cm2. Paragraph 0130 teaches that the step 206 can compare the effects of neuromodulation to a desired value, a baseline, or a previous measured value. The neuromodulation protocol, which includes intensity control as discussed in paragraphs 0066-0068, can then be adjusted with respect to the defined intensity range. Abstract teaches that the treatment is targeted in the brain. Paragraph 032 teaches that the target sites includes primary sensory cortex, primary and secondary motor cortex, association cortex (including areas involved in emotion, executive control, language, and memory), other region of cerebral cortex, the limbic system (including the amygdala), hippocampus, parahippocampal formation, entorhinal cortex, subiculum, thalamus, hypothalamus, white matter tracts, brainstem nuclei, cerebellum, or other brain region).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Konofagou with Tyler’s teaching of controlling ultrasound intensity between two values and the inclusion of a contrast agent. This modified apparatus would allow for use to be able to conduct neuromodulation in a non-invasive and non-destructive manner with reduced heat or ablation generation (Paragraph 0010 of Tyler).

Regarding claim 7, modified Konofagou teaches the ultrasonic neuromodulation system of claim 6, as discussed above.
Konofagou further teaches a high-resolution ultrasonic neuromodulation system, wherein the target region is a brain region or nervous tissue of the operating object to which the neuromodulation is targeted (Paragraph 0058 teaches that the brain tissue of the subject is targeted for neuromodulation. Paragraph 0072 teaches that the methods and systems disclosed are applied on humans and animals).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (PGPUB No. US 2018/014087) in view of Tyler et al. (PGPUB No. US 2015/0151142) in view of Morch et al. (PGPUB No. US 2020/0023073) further in view of Xiang Zhang, "PEGylated PLGA-based phase shift nanodroplets combined with focused ultrasound for blood brain barrier opening in rats", April 17 2017, Vol. 8 No. 24, pages 38927-38936 (Year: 2017).

Regarding claim 8, modified Konofagou teaches the ultrasonic neuromodulation system of claim 6, as discussed above.
Konofagou further teaches an ultrasonic neuromodulation system, wherein the biological micro material or nano material is a liquid containing bubbles having a diameter (Paragraph 0007 teaches that the microbubbles that are used in the neuromodulation can have a diameter of 4 micrometers to 5 micrometers).
However, the combination of Konofagou and Tyler is silent regarding an ultrasonic neuromodulation system, the infusion device operates by performing the following steps: 
using an ultrasonic microbubble contrast agent containing air or an inert gas wrapped by at least one of a liposome, a polymer and surfactants; and 
using a nano-ultrasound contrast agent including at least one of a liposome, a polymer and surfactants used as a shell membrane material, and including liquid fluorocarbons used as a core.
In an analogous imaging field of endeavor, regarding the use of contrast agents to facilitate ultrasound irradiation of the brain for therapeutic purposes, Morch teaches an infusion module (Paragraph 0020 teaches that the infusion can be conducted with injections) operates by performing the following steps:
using an ultrasonic microbubble contrast agent containing air or an inert gas wrapped by at least one of a liposome, a polymer and surfactants (Paragraph 0068 teaches that the system includes a microbubble with a gas filling that is paired with a nanoparticle. Paragraph 0152 teaches that the microbubble can be mage of a surface active agent that is a polymer or a surfactant); and
using a nano-ultrasound contrast agent including at least one of a liposome, a polymer and surfactants used as a shell membrane material (Paragraph 0044 teaches that the nanoparticle that is associated with the microbubble can be polymeric).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Konofagou and Tyler with Morch’s teaching of an ultrasonic microbubble with a gas filling and a polymeric surface and a nanoparticle with a polymeric shell. This modified apparatus would allow a user to utilize a combination of microbubbles and nanoparticles that have an increased shelf-life and an increased stability (See paragraph 0125 of Morch).
While Morch teaches that the nanoparticles can be loaded with drugs or liquid substances, it is silent regarding whether or not those substances include liquid fluorocarbons.
Paragraph 4-5 of the “Introduction” section teach that the nanodroplets used in the ultrasound irradiation of the brain contain a liquid perfluorocarbon core with phase shift abilities).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Konofagou, Tyler, and Morch with Zhang’s teaching of a nanodroplets with a core that has phase changing properties. This modified apparatus would allow provide a user with a contrast agent with a longer circulation half-life, high stability, and good biocompatibility and biodegradability (see paragraphs 3 and 5 of the “Introduction” section of Zhang).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (PGPUB No. US 2018/014087) in view of Tyler et al. (PGPUB No. US 2015/0151142) in view of Tosaya et al. (PGPUB No. US 2005/0020945).

Regarding claim 9, modified Konofagou teaches the ultrasonic neuromodulation system of claim 6, as discussed above.
However, the combination of Konofagou and Tyler is silent regarding an ultrasonic neuromodulation system, wherein the second minimum acoustic intensity is smaller than the first minimum acoustic intensity, which results in reducing an ultrasonic neuromodulation threshold after the biological micro material or nano material is introduced into the target region.
In an analogous imaging field of endeavor, regarding the ultrasound irradiation of the brain, Tosaya teaches an ultrasonic neuromodulation system, wherein the second minimum acoustic intensity is smaller than the first minimum acoustic intensity, which results in reducing an ultrasonic neuromodulation threshold after the biological micro material or nano material is introduced into the target region (Paragraph 0135 teaches that the use of an agent, such as a microbubble, is able to reduce the power threshold under acoustic illumination. Such a reduction in the power threshold would mean that a second minimum acoustic intensity, where a contrast agent is used, would be less than a first minimum acoustic intensity, where a contrast agent is not used). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Konofagou and Tyler with Tosaya’s teaching of reducing the required power threshold with the use of an agent like a microbubble. Such a reduction would mean that the power threshold in an environment would lower during the presence of the contrast agent as opposed to its presence. This modified apparatus would be beneficial as a lower intensity values needed to meet desired result means that the application of the ultrasound waves to the brain would be safer for the patient. Furthermore, this modification would allow for the treatment of diseased tissues and breaking of plaques (Paragraph 0135 of Tosaya).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou et al. (PGPUB No. US 2018/014087) in view of Tyler et al. (PGPUB No. US 2015/0151142) in view of Homyk et al. (PGPUB No. US 2017/0212105).

Regarding claim 10, modified Konofagou teaches the ultrasonic neuromodulation system of claim 6, as discussed above.
Konofagou further teaches an ultrasonic neuromodulation system, wherein the material aggregation device is programmed to perform the following:
 conducting (Single element FUS transducer in Fig. 2) manipulation using physical effects including at least one of a standing wave sound field, an acoustic radiation force and acoustic eddy current (Paragraph 0060 teaches that the ultrasound can be focused onto a target region during treatment and paragraph 0061 teaches the microbubbles are introduced during the treatment at the target).

conducting manipulation of a magnetically-modified biological micro-material or nano material by using a magnetic field; and 
conducting manipulation of a micro material or nano material which is modified in a targeted manner with respect to the target region in a molecular-biological target binding manner.
In an analogous imaging field of endeavor, regarding the use of contrast agents for ultrasound imaging, Homyk teaches an ultrasonic neuromodulation system, wherein the material aggregation device (Energy field generator 980) is programmed to perform the following:
conducting manipulation of a magnetically-modified biological micro-material or nano material by using a magnetic field (Paragraph 0040 teaches that the engineered particle can be rotated and aligned according to a magnetic field. Paragraph 0115 teaches that this manipulation can be conducted by the energy field generator 980 which is placed on a wearable device. Paragraph 0047 also teaches that his device can be wearable around the head); and 
conducting manipulation of a micro material or nano material which is modified in a targeted manner with respect to the target region in a molecular-biological target binding manner (Paragraph 0055 teaches that the bioreceptor 130 can be used to selectively bind to particular analytes. Paragraph 0082 teaches that these analytes can be cellular structures of a tissue. Paragraph 0055 teaches that these contrast agents can be delivered via injection).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Konofagou and Tyler with Homyk’s teaching of manipulating the rotation and alignment of a contrast agent through the use of a magnetic field and the manipulation with a target binding manner by selectively binding to particular analytes, which make up the structures of the tissue. This modified apparatus would allow a user to evaluate physiological conditions of a person’s medical condition of health (Paragraph 0003 of Homyk) and the use of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793